

Amendment #3
to
License Agreement 2003-03-0433


This amendment #3 ("Amendment #3") is made by and between Ocusense, Inc., a
Delaware corporation, having an address at 12707 High Bluff Drive, Second Floor,
San Diego, Ca 92130 ("LICENSEE") and The Regents of The University of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607-5200 ("UNIVERSITY"),
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer & Intellectual Property Services,
Mail-code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910 ("UCSD").


This Amendment #3 is effective on the date of the last signature ("Effective
Date").


RECITALS


WHEREAS, LICENSEE and UNIVERSITY previously entered into License Agreement
#2003-03-0433 ("License") as of March 12, 2003 for the commercial development of
UCSD invention disclosure SD2002-180 titled, "Volume Independent Tear Film
Osmometer" ("Invention"), have previously entered into Amendment No. 1 to the
License Agreement effective June 9, 2003, and have previously entered into
Amendment No. 2 to the License Agreement effective September 5, 2005;


WHEREAS, LICENSEE has made successful progress to date in developing Invention
for commercial use and now contemplates a fund raising event to capitalize
LICENSEE with a total of $14,000,000.00 over three investments, by Occulogix,
Inc. As a result of these investments, it is anticipated that Occulogix will
become the majority shareholder in LICENSEE with at least fifty percent (50.00%)
of LICENSEE's issued and outstanding shares of stock, also making Occulogix an
Affiliate under the License Agreement;


WHEREAS, in its efforts to satisfy Occulogix, Inc.'s due diligence in
preparation for the above mentioned series of investments in LICENSEE, LICENSEE
has requested certain revisions and/or clarifications to the License so as to
facilitate LICENSEE's establishment of meaningful distribution channels and
strategic partnerships, furthering the likelihood of realizing broad commercial
markets for Invention;


WHEREAS, UNIVERSITY is desirous that LICENSEE achieve the broadest possible
commercial success with Invention and therefore UNIVERSITY is amenable to
clarifying the terms of LICENSEE's agreement via the following amendments to
License.


Therefore, contingent on Occulogix providing a minimum of $3,000,000.00 in A
round venture financing to LICENSEE with a closing date not later than October
1, 2006, it is hereby agreed that:


1. Change Paragraph 3.3(a)(2) under Due Date from "March 31, 2007" to "December
31, 2008"


2. Change Paragraph 3.3(a)(3) under Due Date from "September 1, 2008" to
"December 31, 2008".


3. Change Paragraph 10.3
From:
Assignability. This Agreement may be assigned by UNIVERSITY, but is personal to
LICENSEE and
assignable by LICENSEE only with the written consent of UNIVERSITY.
To:
Assignability. This Agreement may be assigned by UNIVERSITY, but is personal to
LICENSEE and
assignable by LICENSEE only with the written consent of UNIVERSITY, except that
Agreement may be assigned to Occulogix, Inc. without prior approval of
UNIVERSITY.


IN WITNESS WHEREOF, both UNNERSITY and LICENSEE have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.




OCUSENSE
INC.                                                                                                                                                                            THE
REGENTS OF THE
                                                                                                                                                                                                            UNIVERSITY
OF CALIFORNIA:


BY: /s/ Eric
Donsky                                                                                                                                                                         BY: /s/
Alan S. Paau        
     
__________________                                                                                                                                                            
     ____________________
     
(Signature)                                                                                                                                                                                    
    (Signature)


Name: Eric
Donsky                                                                                                                                                                          Name:
Alan S. Paau
Title:
CEO                                                                                                                                                                                          Title:
Assistant Vice Chancellor
                                                                                                                                                                                                            Technology
Transfer & Intellectual
                                                                                                                                                                                                            Property
Services


Date
7/7/06                                                                                                                                                                                      
Date 6/21/2006
 


1

--------------------------------------------------------------------------------

